MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Lillian Rose, brought this action against defendants pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671-81, alleging that her husband, Robert J. Rose, received substandard medical treatment while incarcerated at the Federal Correctional Institution loeat*576ed at Manchester, Kentucky. She appeals the judgment rendered by the district court in favor of defendants.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting judgment to defendants.
Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion dated January 3, 2000 and filed on January 4, 2000.